By the Gourt,
Crawford, J.
On the trial of this cause in the County Court, the defendant in the action claimed the right of a trial of the issue joined, by a jury of twelve men, and objected to a trial by a jury of six men.
The County Court denied the right claimed, and overruled the objection of the defendant, and he took exception to the ruling of the court.
In the case of Norval vs. Rice and wife, 2 Wis. R. 22, we decided that the refusal to give a trial of fact by a jury of twelve men, was the denial of a right secured by the Constitution of this State, and-we reversed the judgment in that case, because of the denial of a trial by a jury of twelve. The principle decided in that case is decisive in the case now before us, and because the defendant below was refused a trial by jury in the mode secured to him by the Constitution, the judgment must be reversed, and a new trial ordered. No other point is decided in this case.